Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2016

                                      No. 04-16-00131-CV

                    REGENT CARE CENTER AT MEDICAL CENTER,
                                   Appellant

                                                v.

                                       William HOLLIS,
                                            Appellee

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 380950
                         Honorable Karen A. Crouch, Judge Presiding

                                         ORDER
        The reporter’s record was originally due on April 26, 2016. Part of the reporter’s record
was filed on April 5, 2016. The remainder of the reporter’s record has not been filed.

        On April 14, 2016, court reporter Geneva Garcia filed a notification of late record stating
that the she was the official responsible for preparing the remainder of the reporter’s record in
this appeal. Ms. Garcia further stated that this part of the reporter’s record was late because her
computer had crashed and files were corrupted. We granted Ms. Garcia’s request for an
extension of time to file the reporter’s record to May 30, 2016. To date, Ms. Garcia has not
timely filed a second notification of late record, nor has she filed the reporter’s record. We,
therefore, ORDER Geneva Garcia to file the reporter’s record no later than July 18, 2016. If the
reporter’s record is not received by such date, an order may be issued directing Geneva
Garcia to appear and show cause why she should not be held in contempt for failing to file
the record.

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court